      Case: 1:20-cv-06006 Document #: 9 Filed: 10/09/20 Page 1 of 1 PageID #:475




                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

      SARINA ERVIN,                              )
                                                 )
                    Petitioner,                  )
                                                 )   Case Number: 20-cv-0606
            v.                                   )
                                                 )   Removed from the Circuit Court of
      RAYMOND ERVIN,                             )   Lake County, Illinois,
                                                 )   Case No. 2004 D 1943
                    Respondent.                  )

TO:     Gwendolyn Barlow
        barlowervin727@gmail.com

                                     NOTICE OF MOTION

PLEASE TAKE NOTICE that on Wednesday, October 14, 2020, at 9:30 a.m., I will
appear before the Honorable Jorge L. Alonso, or any judge sitting in that judge’s place,
and present the motion of Petitioner, Sarina Ervin to Remand, a copy of which was previously
served upon you.

This motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the motion, you must
set up and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.

If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

                                                                                  SARINA ERVIN
                                                                          By: /s/ Matthew D. Elster
BEERMANN LLP
161 North Clark Street #3000
Chicago, IL 60601
312.621.9700
mdelster@beermannlaw.com

                                 CERTIFICATE OF SERVICE
I, Matthew D. Elster, certify that I served a copy of this notice and the attached motion on each
entity shown on the attached list at the address shown and by the method indicated on the list on
October 9, 2020, before 5:00 p.m.
                                                                       /s/ Matthew D. Elster
